Citation Nr: 1428682	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation for a right little finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from August 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right little finger disability.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his March 2010 substantive appeal; however, the Veteran failed to report for that scheduled hearing in October 2010 and has not requested to have the hearing rescheduled or shown good cause for failing to appear.  

In this case, the Board notes that the last VA examination of the Veteran's right little finger disability was in August 2009, prior to his filing for an increased evaluation.  Given that no VA examination has been scheduled since his claim for increase was submitted, and given the length of time since his last examination, the Board finds that a remand is necessary in order to afford the Veteran a VA examination of his right little finger disability such that the current severity of that disability may be adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  (Although the rating criteria for ankylosis or limitation of motion of a little finger allow for no more than a 0 percent rating, there are instances where disability may be considered tantamount to amputation, which would allow for a rating greater than 0 percent.)

On remand, the Veteran should additionally be asked whether he has had any ongoing private and/or VA treatment regarding his right little finger disability, and any identified records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right little finger disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his right little finger disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's right little finger, including any neurologic deficits.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and it should be noted whether such losses equates to disability comparable to amputation.  If the functional losses equate to amputation, the examiner should indicate whether such disability is tantamount to amputation through the distal joint or amputation with metacarpal resection or at the proximal interphalangeal joint or proximal thereto.

The examiner should additionally comment as to the Veteran's lay complaints regarding right hand and lower forearm pain and weakness, as well as pain when the right little finger "inadvertently strikes" an object.  

The examiner should discuss whether the little finger disability causes limitation of motion, ankylosis or loss of function of other fingers, or whether there is overall interference with the Veteran's right hand as a result of his right little finger disability, to include loss of use.  

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim for increased evaluation.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

